EXHIBIT 10.2

FORM OF

RESTRICTED STOCK AGREEMENT

(Employee – Performance Vesting)

This RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into as
of the                  day of                     , 20         (the “Grant
Date”), by and between Graham Corporation, a corporation organized and existing
under the laws of the State of Delaware and having an office at 20 Florence
Avenue, Batavia, New York 14020 (the “Company”) and                     (the
“RSA Holder”).

W I T N E S S E T H :

WHEREAS, by action of its Board of Directors (the “Board”), the Company has
adopted the Amended and Restated 2000 Graham Corporation Incentive Plan to
Increase Shareholder Value (the “Plan”), pursuant to which Restricted Stock
Awards (“RSAs”) with respect to shares of common stock of the Company (“Shares”)
may be granted to the Company’s eligible officers and employees; and

WHEREAS, pursuant to Section 4 of the Plan, a Compensation Committee (the
“Committee”) has been appointed to select the individuals to whom RSAs shall be
granted and to prescribe the terms and conditions of such grants; and

WHEREAS, the Committee has determined that the RSA Holder is eligible to be
granted an RSA and desires to grant an RSA to the RSA Holder, and the RSA Holder
desires to accept such grant, on the terms and conditions hereinafter set forth;

NOW, THEREFORE, the Company and the RSA Holder hereby agree as follows:

Section 1. Grant of RSA. As of the date set forth above, the Company hereby
grants, and the RSA Holder hereby accepts the Company’s grant of, an RSA of
             Shares (the “Restricted Shares”), on the terms and conditions
hereinafter set forth.

Section 2. Restrictions and Vesting.

(a) Subject to the terms set forth in this Agreement, provided that the RSA
Holder has remained a full-time employee of the Company through
                    , 20         , the last day of the Company’s
                 fiscal year (the “Employment Date”), the Payout Percentage of
the number of Restricted Shares will vest on the date that the Compensation
Committee of the Board ratifies the Company’s performance with respect to the
Relative EBITDA Percentage and Absolute Consolidated Revenue Percentage
following the last day of the Company’s                  fiscal year (the
“Vesting Date”). The Payout Percentage shall be the sum of the Relative EBITDA
Percentage and the Absolute Consolidated Revenue Percentage.

(b) The Relative EBITDA Percentage shall be the Company’s EBITDA margin for the
Company’s                  fiscal year compared to the EBITDA margin of the
Baird Industrial Company Composite for calendar year                  as
follows:

[Insert Table For Individual Awards]

If the Relative Fiscal Year                  EBITDA Margin is equal to or
greater than the level to have some Relative EBITDA Percentage, but less than or
equal to the maximum level, and the Relative Fiscal Year                  EBITDA
Margin



--------------------------------------------------------------------------------

actually attained is not represented in the table set forth above, then the
Relative EBITDA Percentage shall be determined by straight-line interpolation
from the amounts specified in such table immediately less than and greater than
the Relative Fiscal Year                  EBITDA Margin actually attained.

(c) The Absolute Consolidated Revenue Percentage shall be based on the Company’s
consolidated revenue for the Company’s                  fiscal year as follows:

[Insert Table For Individual Awards]

If the                  Fiscal Year Consolidated Revenue is equal to or greater
than the level to have some Absolute Consolidated Revenue Percentage, but less
than or equal to the maximum level, and the                  Fiscal Year
Consolidated Revenue actually attained is not represented in the table set forth
above, then the Absolute Consolidated Revenue Percentage shall be determined by
straight-line interpolation from the amounts specified in such table immediately
less than and greater than the                  Fiscal Year Consolidated Revenue
actually attained.

(d) Upon the death or Disability of the RSA Holder prior to the Employment Date:

(i) the Relative Fiscal Year                  EBITDA Margin shall be deemed to
have met performance at the Target level, and the Relative EBITDA Percentage
shall be         %;

(ii) the                  Fiscal Year Consolidated Revenue shall be deemed to
have met performance at the Target level, and the Absolute Consolidated Revenue
Percentage shall be         %; and

(iii) the number of Restricted Shares that vest shall be equal to the number of
outstanding Restricted Shares under this Agreement, multiplied by the Payout
Percentage, multiplied by a fraction, the numerator of which shall be the number
of days from the Grant Date through the date of the RSA Holder’s death or
Disability, over the number of days from the Grant Date through the last day of
the Company’s                  fiscal year.

(e) If there is an employment agreement (or other agreement providing for
treatment of equity awards upon a Change in Control of the Company) by and
between the RSA Holder and the Company on the date of the RSA Holder’s
termination of employment, then the terms of such agreement shall apply instead
of the terms of this Section 2(e). Otherwise, in the event of the involuntary
termination of the RSA Holder’s employment by the Company other than for Cause
within the 12-month period following a Change in Control, or the voluntary
termination of the RSA Holder’s employment by the RSA Holder for Good Reason
within the 12-month period following a Change in Control, the Restricted Shares
will become fully vested, with all applicable performance requirements, if any,
being deemed to have been satisfied at the target level applicable to such
Shares.

For purposes of this Agreement, “Cause” shall have the equivalent meaning as the
term “Cause” or “for Cause” has in any employment agreement between the RSA
Holder and the Company, or in the absence of such an agreement that contains
such a defined term, shall mean the willful misconduct by the RSA Holder in
connection with the performance of the RSA Holder’s duties to the Company, or
any other conduct on the part of the RSA Holder which has been materially
injurious to the Company.

For purposes of this Agreement, “Good Reason” shall have the equivalent meaning
as the term “Good Reason” or “Reasonable Determination” has in any employment
agreement between the RSA Holder and the Company, or in the absence of such



--------------------------------------------------------------------------------

an agreement that contains such a defined term, shall mean the occurrence of any
one of the following events without either the RSA Holder’s express prior
written consent or substantial cure by the Company within 30 days after the RSA
Holder gives written notice to the Company describing the event and requesting
cure, provided RSA Holder has given notice within 30 days after he or she became
aware of any one or more of the following events constituting Good Reason:

(i) A change in the nature or scope of the RSA Holder’s authority from that
prior to a Change in Control, a reduction in the RSA Holder’s total compensation
(including all and any base compensation, bonuses, incentive compensation and
benefits of any kind or nature whatsoever) from that prior to a Change in
Control, or failure of the Company to make any increase in compensation to which
the RSA Holder may be entitled under any employment agreement, or a change
requiring the RSA Holder to perform services other than in Batavia, New York,
except for required travel on the Company’s business to an extent substantially
consistent with the RSA Holder’s present business travel obligations; or

(ii) subsequent to a Change in Control of the Company, and without the RSA
Holder’s express written consent, the assignment to the RSA Holder of any duties
inconsistent with the RSA Holder’s positions, duties, responsibilities and
status with the Company immediately prior to a Change in Control, or a change in
the RSA Holder’s reporting responsibilities, titles, or offices as in effect
immediately prior to a Change in Control, or any removal of the RSA Holder from
or any failure to re-elect the RSA Holder to any of such positions, except in
connection with the termination of employment for Cause, death, disability or
retirement; or

(iii) subsequent to a Change in Control of the Company, a reduction by the
Company in the RSA Holder’s base salary as in effect on the date hereof or as
the same may be increased from time to time, or failure of the Company to make
an increase in compensation to which the RSA Holder may be entitled under any
employment agreement; or

(iv) subsequent to a Change in Control of the Company, a failure by the Company
to continue any bonus plans in which the RSA Holder is presently entitled to
participate (the “Bonus Plans”) as the same may be modified from time to time
but substantially in the forms currently in effect, or a failure by the Company
to continue the RSA Holder as a participant in the Bonus Plans on at least the
same basis as the RSA Holder presently participates in accordance with the Bonus
Plans; or

(v) subsequent to a Change in Control of the Company, the failure by the Company
to continue in effect (subject to such changes as may be required by law from
time to time) any benefit or compensation plan, stock ownership plan, stock
purchase plan, stock option plan, life insurance plan, health-and-accident plan
or disability plan in which the RSA Holder is participating at the time of
Change in Control of the Company (or plans providing him with substantially
similar benefits), the taking of any action by the Company which would adversely
affect the RSA Holder’s participation in or materially reduce his benefits under
any of such plans or deprive the RSA Holder of any material fringe benefit
enjoyed at the time of the Change in Control, or the failure by the Company to
provide the RSA Holder with the number of paid vacation days to which the RSA
Holder is then entitled in accordance with the Company’s normal vacation policy
in effect on the date hereof; or

(vi) prior to a Change in Control of the Company, the failure by the Company to
obtain the assumption by any successor of any employment agreement between the
Company and the RSA Holder, if assumption of such agreement is required by its
terms.



--------------------------------------------------------------------------------

(f) Except as otherwise provided by Section 2(d) or Section 2(e), or unless the
Committee determines otherwise, if the RSA Holder’s employment terminates before
the Employment Date for any reason, the unvested Restricted Shares as of such
date shall be forfeited and cancelled immediately.

Section 3. Rights as a Stockholder. The RSA Holder will have the rights of a
stockholder with respect to the Restricted Shares, including, but not limited
to, the right to receive such cash dividends, if any, as may be declared on such
Shares from time to time and the right to vote (in person or by proxy) such
Restricted Shares at any meeting of stockholders of the Company. Notwithstanding
the foregoing, the RSA Holder shall repay to the Company any dividends or other
distributions paid to the RSA Holder on any Restricted Shares that do not become
vested Shares under Section 2.

Section 4. Restrictions on Transfer of Restricted Shares. The Restricted Shares,
and the right to vote the Restricted Shares and to receive dividends thereon,
may not, except as otherwise provided in the Plan, be sold, assigned,
transferred, pledged or encumbered in any way prior to the Vesting Date, whether
by operation of law or otherwise, except by will or the laws of descent and
distribution. The RSA Holder agrees that until the Vesting Date, any certificate
representing the Restricted Shares (or any portion thereof) will be held by the
Company’s stock transfer agent or other representative of the Company (the “RSA
Agent”) until the applicable performance is satisfied and the Company’s provides
written authorization to such RSA Agent.

Section 5. Registration and Delivery of Restricted Shares. The Company’s
obligation to deliver Shares under this Agreement and/or authorize the RSA Agent
to release Restricted Shares shall, if the Committee so requests, be conditioned
upon the receipt of a representation as to the investment intention of the RSA
Holder to whom such Shares are to be delivered, in such form as the Committee
shall determine to be reasonably necessary or advisable to comply with the
provisions of applicable federal, state or local law. It may be provided that
any such representation shall become inoperative upon a registration of the
Shares or upon the occurrence of any other event eliminating the necessity of
such representation. The Company shall not be required to deliver any Shares
under this Agreement prior to (a) the admission of such Shares to listing on any
stock exchange on which Shares may then be listed, or (b) the completion of such
registration or other qualification under any state or federal law, rule or
regulations as the Committee shall determine to be necessary or advisable.

Section 6. Adjustments in the Event of Reorganization. In the event of any
merger, consolidation, or other business reorganization in which the Company is
the surviving entity, and in the event of any stock split, stock dividend or
other event generally affecting the number of Shares held by each person who is
then a shareholder of record, the number of Restricted Shares shall be adjusted
to account for such event. Such adjustment shall be effected by multiplying such
number of Restricted Shares by an amount equal to the number of Shares that
would be owned after such event by a person who, immediately prior to such
event, was the holder of record of one Share.

Section 7. No Right to Continued Employment. Nothing in this Agreement nor any
action of the Board or Committee with respect to this Agreement shall be held or
construed to confer upon the RSA Holder any right to a continuation of
employment by the Company or any of its affiliates which employ the RSA Holder.
The RSA Holder may be dismissed or otherwise dealt with as though this Agreement
had not been entered into.



--------------------------------------------------------------------------------

Section 8. Taxes. Where any person is entitled to receive Shares pursuant to the
RSA granted hereunder, the Employer shall have the right to require such person
to pay to the Employer the amount of any tax which the Employer is required to
withhold with respect to such Shares, or, in lieu thereof, to retain, or to sell
without notice, a sufficient number of Shares to cover the amount required to be
withheld.

Section 9. No Assignment. The RSA granted hereunder shall not be subject in any
manner to anticipation, alienation or assignment, nor shall such RSA be liable
for or subject to debts, contracts, liabilities, engagements or torts, nor shall
it be transferable by the RSA Holder other than by will or by the laws of
descent and distribution.

Section 10. Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

(a) If to the Committee:

Graham Corporation

20 Florence Avenue

Batavia, New York 14020

Attention: Chief Accounting Officer

(b) If to the RSA Holder, to the RSA Holder’s then current residential address
as set forth in the Company’s personnel records.

Section 11. Successors and Assigns. This Agreement shall inure to the benefit of
and shall be binding upon the Company and the RSA Holder and their respective
heirs, successors and assigns.

Section 12. Construction of Language. Whenever appropriate in the Agreement,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Agreement, unless the context
clearly indicates otherwise. Capitalized terms not specifically defined herein
shall have the meanings assigned to them under the Plan.

Section 13. Governing Law. This Agreement shall be construed, administered and
enforced according to the laws of the State of New York without giving effect to
the conflict of laws principles thereof, except to the extent that such laws are
preempted by the federal law.

Section 14. Amendment. This Agreement may be amended, in whole or in part and in
any manner not inconsistent with the provisions of the Plan, at any time and
from time to time by written agreement between the Company and the RSA Holder.

Section 15. Plan Provisions Control. This Agreement and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the terms of the

Plan, which are incorporated herein by reference, shall control. By signing this
Agreement, the RSA Holder acknowledges receipt of a copy of the Plan.



--------------------------------------------------------------------------------

Section 16. Acceptance by RSA Holder. By executing this Agreement and returning
a fully executed copy hereof to the Committee at the address specified in
section 10, the RSA Holder signifies his acceptance of the terms and conditions
of this RSA. If a fully executed copy of this Agreement is not received by the
Committee within forty-five (45) days after the date when it is presented to the
RSA Holder, the Committee may revoke the RSA granted, and thereby avoid all
obligations, hereunder.

Section 17. Recoupment. This Agreement (and any Shares or dividends payable
hereunder) shall be subject to recovery by the Company under any incentive
compensation recoupment policy maintained by the Company, as such policy may be
amended from to time. In addition, notwithstanding any other provision of the
Plan or this Agreement to the contrary, in order to comply with Section 10D of
the Securities Exchange Act of 1934, as amended, and any regulations
promulgated, or national securities exchange listing conditions adopted, with
respect thereto (collectively, the “Clawback Requirements”), if the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company with any financial reporting requirements under the securities
laws, then the RSA Holder shall return to the Company, or forfeit if not yet
paid, the Shares under this Agreement received during the three-year period
preceding the date on which the Company is required to prepare the accounting
restatement, based on the erroneous data, in excess of the number of shares that
would have vested based on the accounting restatement, as determined by the
Committee, in accordance with the Clawback Requirements and any policy adopted
by the Committee pursuant to the Clawback Requirements.

Section 18. Golden Parachute Limitation.

(a) In the event that the independent auditors most recently selected by the
Board (the “Auditors”) determine that any payment by the Company to or for the
benefit of the RSA Holder would be nondeductible by the Company for federal
income tax purposes because of the provisions concerning “excess parachute
payments” in Section 280G of the Code, then the total amount of all payments by
the Company shall be reduced (but not below zero) to the Reduced Amount. The
“Reduced Amount” shall be the amount that maximizes the total amount of the
payments without causing any payment to be nondeductible by the Company because
of Section 280G of the Code.

(b) If the Auditors determine that any payment by the Company would be
nondeductible by the Company because of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), then the Company shall promptly give the
RSA Holder notice to that effect and a copy of the detailed calculation thereof
and of the Reduced Amount, and the RSA Holder may then elect, in his or her sole
discretion and in compliance with the requirements of Section 409A of the Code,
which and how much of the payments shall be eliminated or reduced (as long as
after such election the aggregate present value of the payments equals the
Reduced Amount) and shall advise the Company in writing of his or her election
within ten days of receipt of notice. If no such election is made by the RSA
Holder within such ten-day period, then the Company may elect which and how much
of the payments shall be eliminated or reduced (as long as after such election
the aggregate present value of the payments equals the Reduced Amount) and shall
notify the RSA Holder promptly of such election. All determinations made by the
Auditors shall be binding upon the Company and the RSA Holder and shall be made
within 60 days of the date when a payment becomes payable.

(c) As a result of uncertainty in the application of Section 280G of the Code at
the time of an initial determination by the Auditors hereunder, it is possible
that payments will have been made by the Company that should not have been made
(an “Overpayment”) or that additional payments that will not have been made by
the Company could have been made (an



--------------------------------------------------------------------------------

“Underpayment”), consistent in each case with the calculation of the Reduced
Amount hereunder. In the event that the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against the Company or the RSA Holder
that the Auditors believe has a high probability of success, determine that an
Overpayment has been made, such Overpayment shall be treated for all purposes as
a loan to the RSA Holder which he or she shall repay to the Company, together
with interest at the applicable federal rate provided in Section 7872(f)(2) of
the Code; provided, however, that no amount shall be payable by the RSA Holder
to the Company if and to the extent that such payment would not reduce the
amount subject to taxation under Section 4999 of the Code or to the extent that
such loan would be prohibited under Section 402 of the Sarbanes-Oxley Act of
2002. In the event that the Auditors determine that an Underpayment has
occurred, such Underpayment shall promptly be paid or transferred by the Company
to or for the benefit of the RSA Holder, together with interest at the
applicable federal rate provided in Section 7872(f)(2) of the Code.

Section 19. Prior Performance-Vesting Restricted Stock Awards. For the avoidance
of doubt, the continuing employment requirement for the performance-vesting
restricted stock awards granted to the RSA Holder on May 20, 2010, May 26, 2011
and May 30, 2012 is the last day of the last fiscal year in the performance
period applicable to each such award; provided, however, that the number of
Restricted Shares that become vested under such performance-vesting restricted
stock awards will not be determinable until the date that the Company’s
performance attainment with respect to the applicable performance goals under
each such award is ratified by the Committee following the end of the
performance period applicable to each such award.

IN WITNESS WHEREOF, the RSA Holder has executed, and the Company has caused its
duly authorized representative to execute, this Agreement as of the date first
above written.

 

GRAHAM CORPORATION By:       James R. Lines   President and Chief Executive
Officer

 

ATTEST:   Corporate Secretary

 

RSA HOLDER    Name: